15 Cal. App. 3d 588 (1971)
93 Cal. Rptr. 359
VELMA K. McMILLIN et al., Plaintiffs and Appellants,
v.
VENTURA SAVINGS & LOAN ASSOCIATION et al., Defendants and Respondents.
Docket No. 37029.
Court of Appeals of California, Second District, Division Three.
February 24, 1971.
*589 COUNSEL
Thomas M. Dankert for Plaintiffs and Appellants.
Loebl, Bringgold & Peck and Bruce D. Bringgold for Defendants and Respondents.
OPINION
COBEY, Acting P.J.
(1) This appeal is from a judgment of dismissal of the second cause of action of the second amended complaint made and entered pursuant to Code of Civil Procedure sections 581, subdivision 3 and 581d. The dismissal was made by the court on motion of two of the defendants after their general demurrer to this cause of action against them alone had been sustained with leave to amend and plaintiffs had failed to amend their complaint within the time allowed by the court. There remained pending against these demurring defendants, however, and against another defendant as well the first cause of action of the second amended complaint. There also remained pending against the third defendant alone the third cause of action.
This appeal must be dismissed because it has been taken from a nonappealable interlocutory judgment and not from a final judgment. (See Code Civ. Proc., §§ 904, 904.1, subd. (a); Mather v. Mather, 5 Cal. 2d 617, 618 [55 P.2d 74]; Gombos v. Ashe, 158 Cal. App. 2d 517, 520-523 [322 P.2d 933]; Daniels v. Daniels, 136 Cal. App. 2d 224, 227 [288 P.2d 910]; Johnson v. Master Fan Corp., 181 Cal. App. 2d 569, 570, 572 [5 Cal. Rptr. 187].) The judgment under appeal disposed of but one cause of action in a complaint containing three causes of action.
The appeal is dismissed.
Schweitzer, J., and Allport, J., concurred.